NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN NELSON MURRAY,                           No.    21-15104

                Petitioner-Appellee,            D.C. No.
                                                2:12-cv-02212-RFB-VCF
 v.

JERRY HOWELL, Warden; ATTORNEY                  MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellants.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                     Argued and Submitted February 17, 2022
                            San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ZIPPS,** District Judge.

      The State of Nevada appeals the district court’s order granting Petitioner

Steven Murray habeas corpus relief under 28 U.S.C. § 2254 on grounds one and

three of his amended petition. We have jurisdiction under 28 U.S.C. §§ 1291 and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
2253, and we reverse.

      The parties agree that Petitioner’s ground one claim of involuntary jury

waiver was procedurally defaulted. The issue presented in this appeal is whether

Petitioner’s ineffective assistance of counsel claims in ground two (trial counsel)

and ground three (appellate counsel) provide cause to excuse the default. We

conclude that they do not.

      Petitioner’s claim of ineffective assistance of appellate counsel cannot serve

as cause to overcome the default of ground one because Petitioner failed to fairly

present his ineffective assistance claim to the Nevada state courts for review, and it

is procedurally defaulted. See Edwards v. Carpenter, 529 U.S. 446, 453 (2000)

(“[A]n ineffective-assistance-of-counsel claim asserted as cause for the procedural

default of another claim can itself be procedurally defaulted”). In his state petition

for writ of habeas corpus, Petitioner asserted that appellate counsel was ineffective

for failing to raise instances of ineffective assistance of trial counsel, including trial

counsel’s acquiescence to an “illegal stipulation.” Petitioner failed to raise the

claim that he now presents in his amended federal habeas petition—that appellate

counsel was ineffective based on counsel’s failure to raise a substantive due

process challenge to the jury waiver stipulation. See Moorman v. Schriro, 426

F.3d 1044, 1056 (9th Cir. 2005) (ruling that a petitioner who initially presented an

ineffective assistance claim could not later add unrelated alleged instances of


                                            2
counsel’s ineffectiveness to the claim); Carriger v. Lewis, 971 F.2d 329, 333 (9th

Cir. 1992) (en banc) (declining to entertain various permutations of a petitioner’s

ineffectiveness claim when the state Supreme Court ruled that his failure to appeal

those claims was grounds for procedural default).

      Petitioner filed a supplemental petition for writ of habeas corpus in state

court to exhaust his ineffective assistance of appellate counsel claim as it related to

substantive due process. However, the state district court denied his supplemental

petition as untimely and successive, and the Nevada Supreme Court affirmed,

concluding that Petitioner failed to demonstrate cause and prejudice to overcome

the default.

      On this record, we conclude that the district court erred in holding that

Petitioner raised his ineffective assistance of appellate counsel substantive due

process claim in his “first state habeas action,” and in concluding that the Nevada

Supreme Court ruled on the merits of the claim without discussion or analysis.

The Nevada Supreme Court failed to discuss or analyze this claim when addressing

Petitioner’s post-conviction appeal because the claim was not presented to the

Nevada courts. Moreover, Petitioner fails to demonstrate the cause and prejudice

required to overcome the procedural default of the claim. See Coleman v.

Thompson, 501 U.S. 722, 750 (1991) (“[When] a state prisoner has defaulted his

federal claims in state court … federal habeas review of the claims is barred unless


                                           3
the prisoner can demonstrate cause for the default and actual prejudice as a result

of the alleged violation of federal law”).

      We also reject Petitioner’s argument that his ineffective assistance of trial

counsel claim (ground two) can overcome the default of his ground one substantive

due process claim. The Nevada Supreme Court dismissed the ineffective

assistance claim on its merits. Accordingly, our review is doubly deferential,

Harrington v. Richter, 562 U.S. 86, 105 (2011), and “relief may be granted only if

the state-court decision unreasonably applied the more general standard for

ineffective-assistance-of-counsel claims established by Strickland [v. Washington,

466 U.S. 668 (1984)],” Knowles v. Mirzayance, 556 U.S. 111, 122 (2009). Here,

Petitioner fails to argue, let alone demonstrate, that the Nevada Supreme Court

unreasonably applied Strickland to his ineffective assistance of trial counsel claim.

      REVERSED and REMANDED.




                                             4